Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 14, 2019

                                     No. 04-18-00968-CV

               IN THE ESTATE OF PATRICIA M. RIPLEY, DECEASED,

                      From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2018-PC-1990
                          Honorable Tom Rickhoff, Judge Presiding


                                       ORDER

Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Luz Elena D. Chapa, Justice

       The panel has considered the Appellant’s Motion for Rehearing, and the motion id DENIED.



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2019.



                                                   ___________________________________
                                                   LUZ ESTRADA,
                                                   Chief Deputy Clerk